     Case: 3:15-cv-00156-DMB-JMV Doc #: 27 Filed: 06/11/19 1 of 6 PageID #: 419




                            REPORT AND RECOMMENDATION
       This matter is before the court to consider the petitioner’s claim pursuant to Fed. R. Civ.

P. 60(b)(6) to set aside District Judge Michael Mills’ Order dated December 9, 2010. That Order

dismissed petitioner’s initial habeas filing as procedurally time barred. For the reasons discussed

below, the undersigned recommends that the Rule 60(b)(6) motion be denied.

                                   Relevant Procedural History
       Petitioner was sentenced in state court on December 14, 2005. He subsequently retained

appellate counsel. His conviction was affirmed by the Mississippi Court of Appeals on October

28, 2008. Doc. #1 at 2. His counsel did not seek rehearing. More than one year and fourteen days

after the decision of the Mississippi Court of Appeals, petitioner’s counsel filed, on April 27, 2015,

an appeal to the Mississippi Supreme Court to seek postconviction relief, alleging ineffective

assistance of trial counsel. Doc. #15 at 7. The Mississippi Supreme Court denied the relief sought,

finding petitioner’s claim of ineffective assistance of counsel to be time barred and barred under

Strickland v. Washington, 466 U.S. 668 (1984). Doc. #15-9. Then, on February 6, 2010, petitioner,

through appellant counsel, filed an initial habeas petition asserting, among other things, ineffective

assistance of trial counsel. Commodore v. Epps, No. 2:10CV022-M-S, 2010 WL 5114233, at 1

(N.D. Miss. Dec. 9, 2010). The habeas petition was attacked by the State on the procedural ground

that it was untimely since it was filed more than the one year and fourteen days after the Mississippi



                                                  1
    Case: 3:15-cv-00156-DMB-JMV Doc #: 27 Filed: 06/11/19 2 of 6 PageID #: 420



Court of Appeals affirmed his conviction. Id. Following briefing, District Judge Mills found that

the petition was indeed untimely and dismissed it. Id. He explained:

       Under Mississippi law, a defendant is allowed fourteen days after a decision is
       rendered to file a motion for rehearing. M.R.A.P. 40(a). Since Commodore failed
       to pursue a motion for rehearing, the appeals process was stopped. Thus,
       Commodore's conviction became final fourteen days after the Court of Appeals
       affirmed his convictions on October 28, 2008. In the absence of any further review,
       Commodore's sentences and convictions became final on November 11, 2008, the
       date on which his time for seeking further review in state court expired.
       …Commodore did file a petition for post-conviction relief in the Mississippi
       Supreme Court on December 16, 2009. The petition, however, was not filed on or
       before November 11, 2009.…
       In response to the Respondents' motion to dismiss, Commodore contends that his
       petition is timely. Referring to pursuing a petition for writ of certiorari to the United
       States Supreme Court, Commodore argues that the judgment did not become final
       until 90 days after the Court of Appeals affirmed the convictions. Commodore's
       argument is misplaced.
       A writ of certiorari is used to review a judgment “entered by a state court of last
       resort ... within 90 days after entry of the order denying discretionary review.”
       When a habeas petitioner has pursued relief on direct appeal through his state's
       highest court, his conviction becomes final 90 days after the highest court's
       judgment is entered. If the prisoner stops the appeal process before that point, the
       conviction becomes final when the time for seeking further review in state court
       expires. Id. A prisoner who fails to present his claims in a petition for discretionary
       review to a state court of last resort has not “properly presented” his claims to the
       state court.
       As noted supra, the Court of Appeals affirmed Commodore's judgment. By failing
       to seek discretionary review as provided by M. R. A. P. 40(a), Commodore stopped
       the appeal process and was unable to, even if he was so inclined, pursue further
       direct review by either the Mississippi Supreme Court of by the United States
       Supreme Court. Accordingly, Commodore's conviction became final fourteen days,
       not 90 days, after the Mississippi Court of Appeals' decision.
       The petition is untimely unless he can demonstrate that the one-year limitations
       period should be tolled. A petitioner must cite “rare and exceptional” circumstances
       to warrant equitable tolling, or that he was actively misled or prevented in some
       extraordinary way from asserting his rights. This court has repeatedly held that
       “ignorance of the law alone is not sufficient to warrant equitable tolling.”
       Commodore does not allege he is entitled to equitable tolling. For these reasons,
       the petition is untimely. Consequently, it will be dismissed with prejudice…

Commodore v. Epps, No. 2:10CV022-M-S, 2010 WL 5114233, at 1–3 (N.D. Miss. Dec. 9,

2010)(citations omitted).



                                                  2
     Case: 3:15-cv-00156-DMB-JMV Doc #: 27 Filed: 06/11/19 3 of 6 PageID #: 421



        The Fifth Circuit Court of Appeals denied Petitioner a certificate of appealability on August

29, 2011. Doc. # 15-7. Nearly four years later, petitioner, acting pro se, filed a motion for out of

time rehearing in the Mississippi Supreme Court, which was ultimately denied. Doc. #15-12. Then

on September 17, 2015, petitioner filed, pro se, his second habeas petition. Doc. #1. Approximately

two years after that—approximately 7 years after Judge Mill’s decision denying habeas on

timeliness grounds and over 6 years after the 5th circuit denied a certificate of appealability—

petitioner, through new counsel, amended his second habeas petition to, among other things, seek

to set aside Judge Mills’ prior Order pursuant to Rule 60(b)(6). In support of the motion, petitioner

asserts that Judge Mills’ Order should be set aside because it was occasioned by his counsel’s

grossly negligent failure to properly calculate the time for filing his initial habeas petition. See

Doc. #14, Amended and Supp. Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. §2254 at

17, Commodore v. State, 3:15-cv-156-DMB-JMV (“[T]he dismissal of Petitioner’s prior habeas

on procedural grounds alone, due solely to the gross negligence of his counsel, warrants

extraordinary relief under FRCP 60 (b).”).

                                              The Law
The AEDPA
        The Antiterrorism and Effective Death Penalty Act of 1996 (hereinafter “AEDPA”), which

was signed into law on April 24, 1996, amended habeas corpus procedure in several ways. Before

the AEDPA there was no specific statute of limitations provision. The AEDPA provided such a

limitation. In relevant part, it reads:

        (d)(1) A 1-year period of limitation shall apply to an application for a writ of habeas
        corpus by a person in custody pursuant to the judgment of a State court. The
        limitation period shall run from the latest of--
                (A) the date on which the judgment became final by the conclusion of direct
                review or the expiration of the time for seeking such review…



                                                  3
     Case: 3:15-cv-00156-DMB-JMV Doc #: 27 Filed: 06/11/19 4 of 6 PageID #: 422



       (2) The time during which a properly filed application for State post-conviction or
       other collateral review with respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitation under this subsection.

28 U.S.C.A. § 2244(d)(West).

State Court Appeals
       A defendant is allowed fourteen days after a decision is rendered to file a motion for

rehearing. M.R.A.P. 40(a). Failure to pursue a motion for rehearing following a decision by the

Mississippi Court of Appeals stops the appeal process. Roberts v. Cockrell, 319 F.3d 690, 693 (5th

Cir. 2003); Duplantis v. Booker, 273 F.3d 392 (5th Cir. 2001). When a habeas petitioner has

pursued relief on direct appeal through his state’s highest court, his conviction becomes final

ninety days after the court’s judgment is entered. Roberts, 319 F.3d at 694. If, however, the

prisoner stops the appeal process before that point, the conviction becomes final when the time for

seeking further review in state court expires. Id.

Rule 60(b)(6)

       A Rule 60(b)(6) motion must be made within a reasonable time unless good cause can be

shown for the delay. In re Osborne, 379 F.3d 277, 283 (5th Cir. 2004). Moreover, to succeed on a

Rule 60(b)(6) motion, the movant must show that extraordinary circumstances exist to justify

reopening of a final judgment. See Gonzalez v. Crosby, 545 U.S. 524, 535 (2005); Fed. R. Civ. P.

60(c)(1). Timeliness is measured as of the point when the moving party has grounds to make a

Rule 60(b) motion. 379 F.3d at 283. In determining whether extraordinary circumstances are

present in a particular case, the court may consider a number of factors including: the diligence of

the movant, the probable merit of the movant’s underlying claims, the opposing party’s reliance

interest in the finality of the judgment, and other equitable considerations. Gonzalez v. Crosby,

545 U.S. 524, 540 (2005).



                                                     4
     Case: 3:15-cv-00156-DMB-JMV Doc #: 27 Filed: 06/11/19 5 of 6 PageID #: 423



                                                    Analysis
        In the instant case, ineffective assistance of appellate counsel is the basis upon which

petitioner, through counsel, seeks to set aside Judge Mills’ decision. The alleged ineffective

assistance of counsel—namely failing to accurately calculate the date by which to file the initial

habeas petition—was available since the order detailing the inaccurate calculation was handed

down, on December 9, 2010. Moreover, no explanation for the approximate seven years elapsed

since the date of Judge Mills’ Order, and the filing the Rule 60(b) motion, is offered.1 In the

absence of good cause for the delay, or a showing of extraordinary circumstances, a motion

pursuant to Rule 60(b) is simply without merit. Such is the case here, where the alleged negligence

of petitioner’s counsel in calculating the date for filing his first habeas petition was spelled out by

Judge Mills in his December 2010 Order, yet petitioner’s motion to set aside Judge Mills’ order,

based on that alleged negligence, was not filed for nearly seven years.

                                              Recommendation

        Accordingly, the motion to set aside under Rule 60(b)(6) is recommended to be denied.

                                      Procedure for Filing Objections

        The parties are referred to L. U. Civ. R. 72(a)(3) for the applicable procedure in the event

any party desires to file objections to the findings and recommendations herein contained. The

parties are warned that any such objections are required to be in writing and must be filed within

fourteen (14) days of this date. Failure to timely file written objections to the proposed findings,

conclusions and recommendations contained in this report will bar an aggrieved party, except upon

grounds of plain error, from attacking on appeal unobjected-to proposed factual findings and legal



1
 See Jennings v. Davis, No. H-09-219, 2019 WL 280958, at 2 (S.D. Tex. Jan. 22, 2019), aff'd, 760 F. App'x 319 (5th
Cir. 2019), cert. denied, 139 S. Ct. 953, 203 L. Ed. 2d 142 (2019)(finding 60(b) motion filed five years and eight
months after the grounds for the claim arose untimely).


                                                        5
    Case: 3:15-cv-00156-DMB-JMV Doc #: 27 Filed: 06/11/19 6 of 6 PageID #: 424



conclusions accepted by the district court. Douglass v. United Services Automobile Association,

79 F.3d 1415 (5th Cir. 1996).



       Respectfully submitted, this the 11th day of June, 2019.



                                             /s/ Jane M. Virden
                                             UNITED STATES MAGISTRATE JUDGE




                                                6
